Title: From John Adams to J.B. Binon, 11 October 1821
From: Adams, John
To: Binon, J.B.



Montezillo Oct 11th. 1821

To all who may see this letter I certify that I have been acquainted for several years  with the barer J B Binon and have found him a Man of letters, taste and sense, very much of a gentleman—and a Manly candid & generous Man—he is eminent in the fine Arts, especially in sculpter and statuary which are his professional occupation, he has been employed in Boston in making many Busts—& in the Marble work of some of the most Costly and Elegant buildings which are erecting in Boston—he has also amused himself in preparing plaster of Paris by Calcination, & for Agriculteral purposes, and in all things as far as I have heard has given universal satisfaction as a Man of Probity—Industry and Politeness
This I certify under my / hand
John Adams